Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments received on 04/15/2022.  Claims 1-2, 4-15, and 17-21 remain pending, of which claims 1, 9, and 15 are independent.

3.	The Examiner does not have any prior art rejections to make for these claims, based on his understanding of them, i.e. the previously-issued prior art rejections are withdrawn in view of Applicants’ amendments and arguments.  
The closest cited prior art of record does not teach an electronic device having the different housing instances, assembled in the manner required by the claims, and featuring a motor and display rotation mechanism that functions as described and in the requisite locations/positions.  
However, as detailed below, there are issues relating to indefiniteness that remain.  Please see MPEP 2173.05(b) for a related discussion of Relative Terminology.

4.	The Examiner thanks Applicants’ Representative for courtesies extended during prosecution.  The proposed amendment suggested by the Examiner to Applicants’ Representative is still a viable path to allowance that will address the pending issues.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1-2, 4-15, and 17-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 is discussed as representative for the other independent claims, which are similarly rejected.  Dependent claims include the same limiting language as the independent claims, and are rejected accordingly on the same basis.

As a first matter, the term “approximate”1 in claim 1, for example, is a relative term which renders the claim indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  To elaborate for the sake of clarification, does the qualifier approximate permit, for example, a five percent leeway from a measure middle/center point, or ten percent leeway, or somewhere in between, or somewhere greater even.  The claim does not say, and problematically nor does the specification.  Hence, the term renders the claim vague and indefinite.  The Examiner likes the Applicants’ use of this term discussed here with the discussion relating to “about”, “essentially”, and “substantially” as found in MPEP 2173.05(b).  

As a second and additional matter, and in the same limitation addressed above per the first matter, claim 1 also recites limiting language “… wherein the display rotation mechanism is located in an approximate middle portion of the right side of the display and/or the left side of the display …”, which can be read in at least two different ways.  In a first way, the recited “display rotation mechanism” is feasibly located in/at (an approximate middle portion of the right side of the display) and/or (the left side of the display).  In a second way, the same recited feature is feasibly located in/at an approximate middle portion of (the right side of the display and/or the left side of the display).  That is to say, the scope/extent of what is qualified by “approximate middle portion” may vary in accordance with how the language may be fairly read in different ways corresponding to different scopes.  Hence, the language renders the claim vague and indefinite.

As a third and yet further matter, and in the same limitation again, claim 1 recites limiting language “… wherein the display adjustment engine can use the display rotation mechanism to the display adjustment engine can cause the display to be rotated such that the top portion of the display and the bottom portion of the display are about equidistant from eyes of the user.”  Here, the Examiner makes two assertions:
Firstly, the language “… wherein the display adjustment engine can use the display rotation mechanism to the display adjustment engine can cause the display to be rotated …” appears to feature a typographical error.  The language includes, in series, both “can use” and “can cause” in a way that is frankly confusing just to read on its face.  The Examiner speculates that Applicants intended to strikethrough some of this language in the recent amendment but missed doing so?  For example, should the same language instead read “… wherein the display adjustment engine can use the display rotation mechanism to 
Secondly, the language includes the term “about”, which is a relative term that renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  To elaborate for the sake of clarification, does the qualifier about permit, for example, five percent leeway from a measured equidistant point, or ten percent leeway, or somewhere in between, or somewhere greater even.  The claim does not say, and problematically nor does the specification.  Hence, the term renders the claim vague and indefinite.    The Examiner likes the Applicants’ use of this term discussed here with the discussion relating to “about”, “essentially”, and “substantially” as found in MPEP 2173.05(b).  

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Found in the limitation of “a display rotation mechanism, wherein the display rotation mechanism is located in an approximate middle portion of the right side of the display and/or the left side of the display …”